Name: Council Regulation (EC) No 2578/2000 of 17 November 2000 amending Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery products
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption;  fisheries;  marketing
 Date Published: nan

 Avis juridique important|32000R2578Council Regulation (EC) No 2578/2000 of 17 November 2000 amending Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery products Official Journal L 298 , 25/11/2000 P. 0001 - 0002Council Regulation (EC) No 2578/2000of 17 November 2000amending Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(1), and in particular Article 2(3) thereof,Having regard to the proposal from the Commission,Whereas:(1) Annex IV to Regulation (EC) No 104/2000(2) adds five new species to the list of products eligible for intervention mechanisms under the common organisation of the markets.(2) Common marketing standards, harmonised throughout the Community market, therefore need to be laid down for those species by amending Regulation (EC) No 2406/96(3),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2406/96 is hereby amended as follows:1. Article 3:(a) in paragraph 1, the list under (a) shall be supplemented by the following indents:"- Striped or red mullet (Mullus barbatus, Mullus surmuletus)- Black sea bream (Spondyliosoma cantharus)";(b) in paragraph 1, a new point (d) shall be added:"(d) Common scallop and other aquatic invertebrates falling within code NC 0307:- Common scallop (Pecten maximus)- Common whelk (Buccinum undatum)".2. The first subparagraph of Article 4(3) shall be replaced by:"3. The crab, common scallop and common whelk referred to in Article 3 shall not be classified according to specific standards of freshness."3. Article 7(1) shall be replaced by:"1. The products referred to in Article 3 shall be sized by weight or by number per kilogram. Shrimps and crabs, however, shall be graded in size categories by width of shell; common scallops and common whelks shall be graded in size categories by width of shell."4. In Annex II, the table appearing in the Annex to this Regulation concerning the size categories applicable to striped or red mullet, black sea bream, common scallop and common whelk shall be added after the existing table.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 November 2000.For the CouncilJ. GlavanyThe President(1) OJ L 388, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ L 350, 31.12.1994, p. 15).(2) OJ L 17, 21.1.2000, p. 22.(3) OJ L 334, 23.12.1996, p. 1. Regulation as amended by Regulation (EC) No 323/97 (OJ L 52, 22.2.1997, p. 8).ANNEX">TABLE>"